'Me. Justice Aldeey
delivered the opinion of the court.
One of the defendants in this case moved the lower court on March 9, 1922, to dissolve the attachment that had been levied on his property. On the 29th of the same month a default judgment was entered against the defendants and on April 18th the court overruled the motion to dissolve the attachment. From that ruling defendant Miguel Maldonado took the present appeal eight days thereafter. While the appeal was pending in this court the appellee moved for its *267dismissal on tlie ground that the said ruling could be reviewed only in an appeal from the judgment, according to section 5246 of the Compilation of, the ' Revised Statutes, which is a part of the Act to secure the effectiveness /of judgments.
In the case of Trautman v. Trautman & Acha, ante, page 255, we held that orders like the one from which this appeal was taken may be appealed from independently of an appeal from the judgment, in accordance with subdivision 3 of section 295 of the Code of Civil Procedure and the jurisprudence of this court in the cases therein cited.

Motion overruled.

Chief Justice Del Toro and Justices Wolf, Hutchison and Franco Soto concurred.